DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group: claims 1-10 in the reply filed on 01/05/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/05/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the second temperature zone". There is insufficient antecedent basis for this limitation in the claim. Examiner believes that claim 10 should be written to depend on claim 2, where a second temperature zone is first mentioned.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al (US 2012/0067464 A1), as disclosed in the IDS dated 08/07/2020, hereinafter “Chiba”.
Regarding claim 1, Chiba teaches a cobalt-nickel alloy in which the crystal orientation is easily controlled by a heat treatment process (Abstract, Paragraph [0018]). Chiba discloses a heat treat 
Regarding claim 2, Chiba discloses a heat treat treatment temperature of 350C to 750C (Paragraph [0083]), which overlaps with the instantly claimed temperature range, “the second temperature zone being from about 800K to about 900K(526.9C to 626.9C)”.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
In regards to claims 1 and 2, Chiba discloses that the heat treatment can be performed in a vacuum at a temperature rise speed of 8C/second (Paragraph [0107]), therefore the heat treatment process of Chiba is not isothermally heated. Therefore, it would have been obvious to one of ordinary skill in the art that in order to reach heating temperatures of greater than 526.9C (i.e. second temperature zone), the heat temperature zone of Chiba must first reach a temperature between 326C to 477 C (i.e., first temperature zone). Therefore, the heat temperature range of Chiba teaches both the first and second temperature zone of the claimed invention, as disclosed above (Paragraph [0083]). 
Regarding claims 9 and 10, Chiba teaches the time of the heat treatment process ranges from 0.5 hours or more and 3.5 hours or less (Paragraph [0083]), which overlaps with the instantly claimed time ranges of claim 9, “a period of from 30 minutes to 36 hours) and Claim 10, “a period of from 10 minutes to 5 hours”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2007/0272559 A1).
Regarding claim 1, Ho discloses a nickel cobalt phosphorus electroplating composition (i.e., nickel-cobalt material) (Abstract), wherein the composition undergoes heat treatment at a hot-working temperature range from 200C to 450C (Paragraph [0037]), which overlaps with the claimed range, “heat treating a nickel-cobalt material with a first temperature zone below the onset temperature for grain grown in the material, the first temperature zone being from about 600K to about 750K (326.9C to 476.9C)”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 3, Ho discloses that phosphorus is doped or dispersed in the grain boundary of a nickel-cobalt alloy by electrodeposition (Paragraph [0014], [0039]).
Regarding claim 4, Ho discloses that the dopant is phosphorus (Paragraph [00039]). 
Regarding claim 5, Ho discloses a nickel cobalt phosphorus electroplating composition (i.e., phosphorus-doped nickel-cobalt material) (Paragraph [0018]), wherein phosphorus is doped or dispersed in the grain boundary of a nickel-cobalt alloy by electrodeposition (Paragraph [0014], [0039]).
Regarding claim 6, Ho discloses that the nickel cobalt phosphorus electroplating composition has 68.5 to 94.5% by weight of nickel, 5 to 15.5% by weight of cobalt, and 0.5 to 16% by weight of phosphorus (Paragraph [0018]), which overlaps with the claimed range, “wherein the nickel-cobalt material comprises from about 40% to 90% by weight nickel, from about 10% to about 60% by weight cobalt, and from about 100ppm to about 20,000 ppm by weight of a dopant (0.01% to 2% dopant)”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 7, Ho teaches that the nickel cobalt phosphorus electroplating composition has 68.5 to 94.5% by weight of nickel, 5 to 15.5% by weight of cobalt, and 0.5 to 16% by weight of However, in the case where the claimed ranges and prior art ranges do not overlap but are close enough that one of ordinary skill in the art would have expected them to have the same properties, a prima facie case of obviousness exists. See MPEP §2144.05. Note that Ho appears to have similar properties (e.g., increased tensile strength) (Paragraph [0045]). 
Regarding claim 8, Ho discloses that the nickel cobalt phosphorus electroplating composition has 68.5 to 94.5% by weight of nickel, 5 to 15.5% by weight of cobalt, and 0.5 to 16% by weight of phosphorus (Paragraph [0018]), which overlaps with the claimed range, “wherein the nickel-cobalt material comprises from about 40% to 90% by weight nickel, from about 10% to about 60% by weight cobalt, and from about 100ppm to about 20,000 ppm by weight of phosphorus (0.01% to 2% phosphorus)”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Regarding claim 9, Ho discloses an embodiment wherein the hot-working temperature is conduced at 400C for one hour (Paragraph [0059]), which falls within the claimed time period of from 30 minutes to 36 hours.  
Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho (US 2007/0272559 A1), in view of Chiba et al (US 2012/0067464 A1).
Regarding claim 2, Ho is silent in regards to a second temperature zone above the onset temperature for grain growth in a nickel-cobalt material, wherein the second temperature zone being from about 800K to about 900K. 
However, Chiba teaches a cobalt-nickel alloy in which the crystal orientation is easily controlled by a heat treatment process (Abstract, Paragraph [0018]). Prior to the heat treatment or annealing process of Chiba, the cobalt-nickel alloy can be subjected to a hot casting step by a general method 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further heat treat the nickel cobalt phosphorus electroplating composition of Ho to a temperature between 350C to 750C (i.e., second temperature zone) in order to improve mechanical strength, corrosion resistance, and elastic properties of the Ni-Co alloy, as taught by Chiba (Paragraph [0024]). 
Regarding claim 10, Ho modified by Chiba discloses the time of the heat treatment process ranges from 0.5 hours or more and 3.5 hours or less (Chiba; Paragraph [0083]), which overlaps with the instantly claimed range, “a period of from 10 minutes to 5 hours”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        /BRIAN D WALCK/Primary Examiner, Art Unit 1738